Citation Nr: 0925308	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.   08-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle sprain with osteoarthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ADT) from July 1976 to October 1976 and on active 
duty from June 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2008 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in a July 2007 correspondence, the 
Veteran requested a personal hearing at the RO for his left 
ankle.  No response from the RO is provided in the claims 
file.  Based on a later correspondence dated April 2008, the 
Veteran's June 2007 and May 2008 VA-9 and VA-8 forms which 
both show that the Veteran did not request a BVA hearing and 
the Veteran's failure to reply to a July 2008 request for 
clarification as to whether he wished a personal RO hearing, 
the Board considers the Veteran's request for an RO hearing 
waived.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues was obtained.

2.  Osteoarthritis of the left knee is currently manifested 
by flexion limited to 134 degrees and extension limited to 10 
degrees.

3.  A left ankle sprain with osteoarthritis is currently 
manifested by moderate limitation of motion.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes  5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
left ankle sprain with osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§  3.321, 4.71a, Diagnostic Codes 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  The Veteran's claim for higher ratings for his 
left knee and left ankle was received in June 2006.  
Thereafter, he was advised of VCAA by information provided in 
correspondence from the RO dated in August 2006.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  A notice as to these matters was provided 
in August 2006.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.



Factual Background

A rating action in July 2004 awarded the Veteran an 
evaluation of 10 percent service connection for a left ankle 
sprain and a non-compensable service connection for a left 
knee sprain.  The RO based its decision on the Veteran's 
service medical records and his June 2004 VA examinations.  
These records showed that his left ankle and left knee 
disorders were diagnosed in service.  The VA examinations 
found that there was tenderness to palpitation over the left 
ankle with no limitation of motion but with a functional 
impairment due to pain, and the VA examination showed a 
slight deformity of the knee with no limitation or functional 
impairment.

The Veteran's claim for a higher rating for the left knee and 
left ankle was received in June 2006.  


A November 2006 VA X-ray report of the left ankle revealed no 
evidence of fracture or dislocation, with evidence of 
degenerative changes of the tibiotalar and talofibluar joints 
with small joint effusion.

In a February 2007 VA medical center treatment record, the 
Veteran complained of pain in his left knee and left ankle, 
and described the pain as continuous as throbbing.  He 
responded that on a scale of zero to 10, his pain was a 7.  
Physical examination of the left knee revealed crepitus with 
flexion, negative anterior/posterior drawer sign, and good 
endpoint with varus/valgus stress.  Regarding the left ankle, 
there was tenderness to palpation of the inferior-to-lateral 
malleolus, negative anterior/posterior drawer and talus tilts 
tests.  No edema was noted.  Several VA outpatient treatment 
records dated from July to October 2007 noted that the 
Veteran rated his pain as mostly 8 out of 10 and that it was 
exacerbated by walking.  The Veteran reported that pain 
medication was not very effective in alleviating his pain.  
In November 2007, the Veteran's records noted that among his 
active problems was osteoarthritis of the knee.  In another 
November 2007 treatment record, he reported that he took four 
Percocet daily for pain which alleviated it on most occasions 
and that he occasionally used a cane to walk.  The Veteran 
reported that he limited his exercise due to pain.  
A private magnetic resonance imaging (MRI) scan dated April 
2007 noted that the posterior aspect of the tibia revealed 
approximately a 7 millimeter area of cartilage deficiency and 
cortical irregularity and subchontral fibrocystic 
degenerative changes consistent with either an old healing 
osteochontral lesion or degenerative subchondral 
fibriocysitic changes.  The examiner favored chronic 
cartilage injury and secondary degenerative disease.

A July 2007 correspondence from Dr. K stated that he was 
treated for left ankle degenerative joint disease in Dr. K's 
office.  Dr. K further noted that due to severe degenerative 
joint disease, the Veteran had decreased range of motion in 
his left ankle with limited mobility in his daily activities.

In July 2007, the Veteran reported for a VA examination.  The 
Veteran stated that his ankle had become progressively worse.  
The examiner noted no history of assisted aids needed for 
walking and no functional limitations on standing or walking.  
He noted no episodes of locking and repeated effusion of the 
left ankle.  The examiner noted swelling of the left ankle.  
Additional limitation of motion was not found on repetitive 
use.

On physical examination of the left ankle, the VA examiner 
found dorsiflexion of zero to 18 degrees with pain beginning 
at 10 degrees and ending at 18 degrees and range of motion at 
zero degrees to 18 degrees with pain beginning at 10 degrees 
and ending at 18 degrees.  Plantar flexion was found to be 
zero to 45 degrees with pain at 30 degrees.  Additional 
limitation of motion was not found on repetitive use.  No 
joint ankylosis was found.  

On physical examination of the left knee flexion was found at 
zero to 134 degrees without pain and extension was found to 
be zero to 10 degrees without pain.  
X-ray studies found minimal degenerative changes, no fracture 
of the left knee and no evidence of acute fracture or 
dislocation, degenerative changes to the tibiolalar and 
talofibular joint and small joint effusion of the left ankle.  
The examiner provided a diagnosis of moderate left ankle 
osteoarthritis and found that there were no effects on the 
Veteran's daily activities.  The examiner noted that the 
Veteran could not walk for more than a quarter of a mile 
without resting but that he did not have significant 
orthopedic or functional limitations for activities that 
involved prolonged standing or ambulation.  The examiner 
found that the knee had crepitus, tenderness and painful 
movement.

The examiner provided a diagnosis of mild left chondromalacia 
and mild left knee osteoarthritis.  The examiner found no 
effects on the Veteran's daily activities.  

March 2008 records show that the Veteran presented with left 
ankle pain.  He stated that his pain had progressively 
increased overtime and that the pain was located mostly in 
the lateral ankle but at its most severe he also experienced 
pain in the medial side of the ankle.  He further reported 
that his pain was aggravated with weight bearing, increased 
standing, walking and inversion.  He stated that he 
experienced swelling of the lateral ankle which was worsened 
with daily activity.  Additionally, he reported nonpainful 
popping of the ankle and giving way of the ankle as well.  He 
added that he sometimes wore an elastic brace which helped 
him with stability.  

Physical examination of the ankle found swelling around the 
lateral malleoulus.  There was tenderness to palpation at the 
posterior and distal-to-lateral malleolus.  Plantar flexion 
was found to be slightly decreased and dorsiflexion was found 
to be within normal limits.  Strength was evaluated as five 
out of five.  An evaluation of radiological studies found no 
acute fracture or dislocation, osteoarthritis of the 
tibiotaler joint was found to be unchanged from the previous 
study and minimal soft tissue swelling adjacent to the medial 
malleolus.  The examiner's final impression was tibiotalar 
joint osteoarthritis.  Additionally, the reporter noted that 
an MRI from an outside source showed a chronic tear of the 
anterior talofibular ligaments and a cartilage deficiency.  

An April 2008 rating decision increased the Veteran's rating 
for his left knee disorder from zero to 10 percent and 
continued his 10 percent rating for his left ankle sprain.  
The RO based its decisions on VA medical center treatment 
reports from February 2007 through April 2008, an MRI report 
dated April 2007 from Dr. M. a July 2007 report from the 
Veteran's private physician Dr. K. and a July 2007 VA 
examination.
In July 2008, the RO sent the Veteran a letter which stated 
what evidence was necessary to support his claim, in August 
2008, the Veteran stated he had no additional evidence to 
submit.  No additional evidence was provided for the 
Veteran's claims folder after his April 2008 rating decision.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).




531
1
Group XI.
Rating

Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); 
flexion of knee (6). 
 
Posterior and lateral crural muscles, and muscles of the 
calf: 
1.	Triceps surae (gastrocnemius and soleus); 
2.	tibialis posterior; 
3.	peroneus longus; 
4.	peroneus brevis; 
5.	flexor hallucis longus; 
6.	flexor digitorum longus; 
7.	popliteus; 
8.	plantaris. 

    Severe
30

    Moderately 
Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2008)


 
38 C.F.R. § 4.71, Plate II (2008).


527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008)
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)
 
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008)


 
38 C.F.R. § 4.71, Plate II (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Left Knee Disorder

Based upon the evidence of record, the Board finds that the 
Veteran's left knee disorder is manifested by no more than 
flexion limited to 134 degrees and extension limited to ten 
degrees, as noted during the July 2007 VA medical 
examination.  The examiner provided a diagnosis of mild left 
chondromalacia and mild left knee osteoarthritis.  The 
examiner found no effects on the Veteran's daily activities.  
The Board is cognizant of the Veteran's complaint that the 
left knee disorders affect his daily activities.  In this 
case, however, while the Veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
examiner noted that the Veteran had not worked in some time 
but additionally noted that his left knee disorder did not 
affect his activities of daily living.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

Left Ankle Disorder

Based upon the evidence of record, the Board finds that the 
Veteran's left ankle disorder is manifested by no more than 
moderate limitation of motion.  In a February to July 2007 VA 
medical center treatment records, the Veteran complained of 
pain in his left ankle, and described the pain as continuous 
as throbbing.  The Veteran reported that he limited his 
exercise due to pain.  Plantar flexion was found to be 
slightly decreased and dorsiflexion was found to be within 
normal limits.  Radiological studies found no acute fracture 
or dislocation, osteoarthritis of the tibiotaler joint 
unchaned from the previous study and minimal soft tissue 
swelling adjacent to the medial malleolus.  On physical 
examination of the left ankle in July 2007, the VA examiner 
found dorsiflexion only slightly diminished with pain 
beginning at 10 degrees, and plantar flexion to be full, with 
pain at 30 degrees.  Additional limitation of motion was not 
found on repetitive use, and no joint ankylosis was found.  
While Dr. M stated in a correspondence that pain affected the 
Veteran's daily activities, the VA examiner found that there 
were no effects on the Veteran's daily activities.  The 
examiner noted that the Veteran could not walk for more than 
a quarter of a mile without resting but that he did not have 
significant orthopedic or functional limitations for 
activities that involved prolonged standing or ambulation.  
Once again, "a finding of functional loss due to pain must 
be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant (see Johnston).  While the 
veteran subjectively complained of discomfort in the extremes 
of movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

The Board finds that the Veteran is appropriately rated at 
ten percent for moderate limitation of motion of the left 
ankle.  While the Veteran noted pain in his ankle and 
increased pain when walking or standing, the July 2007 VA 
examiner found that his ankle disorder had no effect on his 
daily living activities.  The VA examiner found that the 
Veteran had moderate osteoarthritis and that his only 
limitation was that he could not walk over a quarter of a 
mile without resting.  The Board finds that the Veteran's 
limitations are accurately evaluated as a moderate limitation 
of the motion of the ankle.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
examiner noted that the Veteran had not worked in some time 
but additionally noted that his left ankle disorder did not 
affect his activities of daily living.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle strain with osteoarthritis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


